DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 08/31/2021.
Claims 1-14 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 2005/0241692) in view of Kato (JP2007192880 with provided machine English translation).
Addressing claims 1 and 9, Rubin discloses a photovoltaic cell (fig. 8), comprising:
	an expanded metal article (5’ and 5” made of metallic material [0064]) configured as a mesh 6 (fig. 3), the mesh comprising a plurality of first segments 5’ intersecting a plurality of second segments 5” thereby forming a plurality of openings (fig. 3), 
	a semiconductor material 3 having a front surface (the upper surface of the wafer 3 in figs. 8 and 13) that serves as a light-incident surface of the photovoltaic cell and a back surface (the lower surface in figs. 8 and 18) opposite the front surface, wherein the expanded metal article is electrically coupled to the back surface of the semiconductor material (figs. 8 and 13); and
	a front metallic article 6 comprising a plurality of electroformed elements 5’ and 5” (the word “electroformed” is drawn to the method of forming the elements that does not structurally differentiate the claimed elements from that of the prior art) interconnected to form a unitary, free-standing piece comprising a continuous grid (the mesh 6 on the upper surface of the wafer 3 shown in fig. 8 is a unitary and free-standing structure comprising a continuous grid), wherein the continuous grid of the front metallic article is electrical coupled to the front surface of the semiconductor material (fig. 8);

Rubin is silent regarding the limitation wherein the expanded metal article has a plurality of cuts in the mesh for the embodiment in fig. 8.

Rubin discloses in fig. 14B and paragraph [0096] that the wires 5’ are each interrupted by perforations 29, which corresponds to the claimed a plurality of cuts in the mesh.  Rubin implicitly discloses the perforations or cuts make the mesh 16 more flexible by disclosing that the solidity of the electrode 16 remains better when the perforations interrupt only one wire [0096].  Rubin also discloses that the structure in figs. 14A-14B may be used for the PV cells series connection for the arrangement of fig. 13.

Kato discloses for mesh structure (figs. 1-12), similarly to that of Rubin, perforations or cuts 25 are formed in the mesh to relieve the stress experienced by the device in which it is used [0036].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device in figs. 8 and 13 of Rubin with the perforations or cuts formed in the wires 5’ of the mesh as disclosed in figs. 14A-14B of Rubin in order to improve the flexibility of the mesh (Rubin, [0096]).  The perforations or cuts also relieve the stress experienced by the mesh (Kato, [0036]).  In the modified photovoltaic cell in figs. 8 and 13 of Rubin, the perforations or cuts are the structural equivalence to the claimed cuts in the mesh.  Furthermore, since the cuts improve the flexibility and stress relieving property of the mesh, the plurality of cuts are structurally capable of relieving stresses induced by the front metallic article on the front surface of the semiconductor material because the front metallic article on the front surface is physically connected to the mesh positioned on the back surface of the photovoltaic cells.

Addressing claim 2, in figs. 12B and 13, Rubin disclose the plurality of electroformed elements of the front metallic article further comprises a cell-to-cell interconnect 25 that is integral with the continuous grid (they are physically connected to one another);
	the cell-to-cell interconnect is coupled to a neighboring back surface of a neighboring photovoltaic cell (via the mesh 16 as shown in figs. 12B and 13); and
	the stresses are mechanical stresses induced by the coupling of the front metallic article to the neighboring photovoltaic cell (the claimed mechanical stress exists in the configuration of Rubin because the front metallic article is physically connected to the cell-to-cell interconnect 25 that is then connected to the mesh on the back surface of the adjacent photovoltaic cell; therefore, the mechanical stress of the physical connection and the subsequent movement of the photovoltaic module correspond to the claimed mechanical stresses induced by the coupling of the front metallic article to the neighboring photovoltaic cell).

With regard to the limitation of claim 3, In the modified photovoltaic cell of Rubin, the portion of the front metallic article that extend beyond the wafer 3 to connect to the terminal bar 22 is the claimed cell-to-cell interconnect spans across and extends beyond a first edge of the semiconductor material 3; at least one cut (the cut between the adjacent wires 5’) of the plurality of cuts extending in a first direction (the direction along which the wires 5’ are arranged as shown in fig. 12A or the direction perpendicular to the A-A line); and the expanded metal article 6 (figs. 6 and 8) is oriented such that the first direction is parallel to the first edge (the edge of the wafer that is perpendicular to the A-A line).


Addressing claims 4-5, fig. 13 of Rubin discloses the expanded metal article 16 has an expansion direction (either the horizontal or vertical direction corresponds to the claimed expansion direction because the mesh 16 expands horizontally to be electrically connected to the adjacent solar cell and the mesh 16 also expands vertically to be electrically and physically connected to the corresponding bar 24) in which the plurality of openings was formed (fig. 13 shows the openings have dimensions that correspond to both the vertical and horizontal directions); and at least one cut of the plurality of cuts has a length extending in a first direction that is oriented in the expansion direction (fig. 14A shows the perforation 29 that is formed only in one wire 5’ has a length that is oriented in the horizontal expansion direction and the perforation 29 that is formed in multiple wires 5’ has a length that is oriented in the vertical expansion direction),
	wherein the first direction (the vertical direction) is oriented in a short way of the plurality of openings (fig. 13).

Addressing claim 7, fig. 14A of Rubin and figs. 1 and 3-12 of Kato show each cut of the plurality of cuts creates a discontinuity in the mesh of the expanded metal article 16.

Addressing claim 8, fig. 14A of Rubin and figs. 1 and 3-12 of Kato show the plurality of cuts is arranged as an array having the disclosed dimension as the claimed array dimensions.  With regard to the limitation “array dimensions configured to accommodate a difference in coefficient of thermal expansion between the expanded metal article and the semiconductor material”, the limitation does not differentiate the claimed array dimensions from the dimensions of the prior art because the limitation does not recite any numerical values associated with the claimed array dimensions.  Additionally, the array dimensions of the cuts shown by Rubin is for imparting additional flexibility to the mesh 16; therefore, the array dimensions of the cuts shown by Rubin are structurally capable of performing the claimed function.

Addressing claim 14, in fig. 14A of Rubin, the set of cuts that are formed only on one wire 5’ correspond to the claimed second set of cuts that is arranged to relieve mechanical stresses induced by coupling a cell-to-cell interconnect of the front metallic article to a neighboring back surface of a neighboring photovoltaic cell, the cell-to-cell interconnect being integral with the continuous grid of the front metallic article because the horizontal wires are involved in interconnecting adjacent photovoltaic cells as shown in fig. 13.  The set of cuts 29 formed in multiple wires 5 in fig. 14A corresponds to the claimed first set of cuts in the plurality of cuts configured to relieve thermal stresses caused by a difference in coefficient of thermal expansion between expanded metal article and the semiconductor material because first set of cuts 29 extends along multiple wires on the surface of the semiconductor material.  Therefore, the stress relieving property imparted on the mesh 16 by the first set of cuts 29 is capable of relieving the stress due to the difference in coefficient of thermal expansion between the wires of the mesh and the semiconductor material.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 2005/0241692) in view of Kato (JP2007192880 with provided machine English translation) as applied to claims 1-5, 7-9 and 14 above, and further in view of Hachtmann et al. (US 2014/0352777).
Addressing claim 10, Rubin is silent regarding the openings are diamond shaped having a width from 3 mm to 7 mm and a length from 10 mm to 15 mm.

Hachtmann discloses a mesh electrode for photovoltaic cell; wherein, the mesh includes openings that are rectangular [0041] or diamond [0040] shaped.  Hachtmann further discloses the length is a fraction of a centimeter, such as 9 mm (which is a millimeter away from the claimed range) and the width is between 4 mm to 5 mm (which overlaps the claimed width range).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the mesh of Rubin to have the diamond shape openings instead of the rectangular shape openings while having the length and width dimensions as fractions of a centimeter as disclosed by Hachtmann in order to obtain the predictable result of using mesh electrode for interconnecting adjacent photovoltaic cells while allowing light to impinge on the semiconductor material for power generation.  Therefore, one would have arrived width and length ranges of the diamond shaped openings of current claim when performing routine experimentation with the length and wide of the diamond shaped openings as suggested by Hachtmann in order to optimize the properties of the mesh electrode.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 2005/0241692) in view of Kato (JP2007192880 with provided machine English translation) as applied to claims 1-5, 7-9 and 14 above, and further in view of Suzuki et al. (JP2009076668 with provided machine English translation).
Addressing claim 11, Rubin is silent regarding the width of the first and second segments.

Suzuki discloses a mesh electrode; wherein, the line width of the mesh electrode is between 5 microns to 5000 microns, with the preferred range between 50 microns to 1000 microns [0026] that overlaps with the claimed range.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the mesh electrode of Rubin by performing routine experimentation with the width of the wires or the claimed width of the first and second segments in the line width range disclosed by Rubin in order to optimize the area of the openings to ensure sufficient light transmission (Suzuki, [0026]).  Therefore, one would have arrived at the claimed width of the first and second segments when performing routine with the width of the wires or the claimed width of the first and second segments in the line width range disclosed by Rubin in order to optimize the area of the openings to ensure sufficient light transmission.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 2005/0241692) in view of Kato (JP2007192880 with provided machine English translation) as applied to claims 1-5, 7-9 and 14 above, and further in view of Pearce et al. (US 2011/0300661).
Addressing claim 12, Rubin is silent regarding the thickness of the expanded metal article.

Pearce discloses the mesh electrode for photovoltaic cell; wherein, the thickness of the mesh electrode is 0.001 inches to 0.01 inches that encompasses the claimed thickness range or preferably 0.005 inches, which falls within the claimed thickness range [0038] to optimize the balance between lowering resistance and lowering shading loss [0038].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Rubin by performing routine experiment with the thickness of the expanded metal article 6 in the thickness range of the mesh electrode disclosed by Pearce in order to optimize electrical resistance and shading loss (Pearce, [0038]).  Therefore, one would have arrived at the claimed thickness range when performing routine experimentation with the thickness of Rubin’s mesh electrode, or the claimed expanded metal article, in order to optimize the electrical resistance and shading loss.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 2005/0241692) in view of Kato (JP2007192880 with provided machine English translation) as applied to claims 1-5, 7-9 and 14 above, and further in view of Kihara et al. (US 2011/0203654).
Addressing claim 13, Rubin discloses the density and dimension of the wires are chosen to minimize the wafer area being shadowed by the wires [0066].

Rubin is silent regarding the photovoltaic cell has a percent open area greater than 80%.

Kihara discloses mesh electrode 3 on the light receiving surface of the wafer; wherein, the mesh electrode has opening ratio between 80% to 98% [0075], which effectively means that the photovoltaic cell has a percent open area between 80% to 98% since the open area of the photovoltaic cell is determined by the opening ratio of the mesh electrode on its light receiving surface.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the mesh electrode of Rubin by performing routine experimentation with the opening ratio in the range disclosed by Kihara in order to optimize the amount of light impinged on the wafer material. Therefore, one would have arrived at the claimed percent open area when perform routine experimentation with the opening ratio in order to optimize the amount of light impinged on the wafer material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,672,927. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The limitation of claim 1 is obvious based on the limitation of claim 1 of US Pat. No. ‘927.
The limitations of claims 2-5 and 7-13 are similarly recited and would have been obvious based on the limitations of claims 2-5 and 7-13, respectively, of US Pat. No. ‘927.
The limitation of claim 6 would have been obvious based on the limitations of claims 1 and 6 of US Pat. No. ‘927.
The limitation of claim 14 would have been obvious based on the limitations of claims 2 and 8 of US Pat. No. ‘927.


Claims 1 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-12 of U.S. Patent No. 10,181,542. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The limitation of claim 1 would have been obvious based on the limitation of claims 1, 8 and 12 of US Pat. No. ‘542.  Particularly, claim 1 of US Pat. No. ‘542 recites the expanded metal article configured as a mesh with the first and second segments, a plurality of cuts formed in the mesh and the mesh is electrically coupled to the back surface of the semiconductor material.  Claim 8 recites coupling the free-standing metallic article with the top surface of the semiconductor material, wherein the metallic article comprises a plurality of electroformed elements interconnected to form a unitary, free-standing piece comprising gridlines.  Claim 1 recites the plurality of cuts is arranged to relieve mechanical stresses induced by the metallic article on the top surface of the semiconductor material.
The limitation of claim 6 would have been obvious based on the limitations of claims 1 and 9 of US Pat. No. ‘542.
The limitation of claims 7-8 and 10-13 would have been obvious based on the limitations of claim 10-11 and 3-6, respectively of US Pat. No. ‘542.
The limitation of claim 9 would have been obvious based on the limitations of claims 1-2 of US Pat. No. ‘542.

Allowable Subject Matter
Pending the double patenting rejection above, claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 08/31/2021, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 102 and 10-3 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rubin in view of Kato as discussed above.
With regard to the teaching of Rubin, the Applicants have persuasively argued that the absence of wire material between the wires 5’ and 5” of Rubin’s mesh does not correspond to the claimed a plurality of cuts in the mesh.  However, upon further review of Rubin’s teaching, it appears that the perforations disclosed in fig. 14A of Rubin correspond to the claimed a plurality of cuts.  Furthermore, Kato, which is cited for the first time in this Office Action, shows that cuts or perforations in the mesh impart stress relieving property.  Therefore, the claimed a plurality of cuts in the mesh would have been obvious to one of ordinary skill in the art based on the teaching of Rubin in view of Kato as discussed above.
With regard to the limitation “a front metallic article comprising a plurality of electroformed elements interconnected to form a unitary, free-standing piece comprising a continuous grid”, the Applicants argued that the wire mesh front electrode of Rubin is not the claimed front metallic article having the claimed structure because the wire mesh front electrode of Rubin relies on the polymeric film to hold the wires in the mesh arrangement.  The argument is not persuasive because the claimed front metallic article is recited as “comprising a plurality of electroformed elements interconnected to form a unitary, free-standing piece comprising a continuous grid” (emphasis added), which does not exclude other structures that form the front metallic article.  The wire mesh front metallic article of Rubin comprises a polymeric film as well as a plurality of metallic elements 5’ and 5” interconnected to form a unitary, free-standing piece comprising a continuous grid, which meets the limitation of current claim.  The word “electroformed” is drawn to the method of forming the elements that does not structurally differentiate the claimed elements from that of the prior art.
The arguments regarding the rejections of claims 2-4 are not persuasive based on the new ground of rejection discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        09/29/2021